DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 10 Dec. 2021 has been entered.
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-12, and the species of claim 2 as the carbon carrier, claim 10 as the polymer and claim 12 as the enzyme in the reply filed on 10 Dec. 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 Dec. 2021.
Claims 1-12 are considered here.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-6 recite that “the carbon carrier has a pore-size distribution” which is expressed as a range (e.g., 10 to 50 nm).  In the relevant art, a “pore size distribution” refers to a distribution showing the proportion of the pores in the carrier (e.g., as expressed by pore volume) as a function of pore size (e.g., Shen et al., Materials letters 60.29-30 (2006): 3517-3521, at Fig. 2), which could also be expressed as a mathematical function relating the two variable.  Consistent with this usage, the instant specification displays pore-size data as a graph of pore volume vs. pore size (Fig. 10H).  The meaning of the ranges recited in claims 4-6 is thus unclear, as it is neither a distribution nor a function representing such a distribution.  The instant specification further states that the “porous carbon carrier can have a pore-size distribution of about 10 to 50 nm, 15 to 50 nm or 20 to 25 nm, for example, about 22 nm” (US20200080116 at [0050]) – i.e. that the “pore-size distribution” can be expressed as a single number.  This usage suggests that the term “pore-size distribution” is used in the specification to refer to the peak of a distribution as shown in Fig. 10H (Fig. 10H shows distributions having peaks in the range of 20-25 nm).  Thus, for purposes of applying prior art, the term “pore-size distribution” is construed to include the peak value of such a distribution.  To the extent that claims 4-6 are intended to express such a peak, the claims should be amended accordingly.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US20090192297 to Yoshida et al. in view of Tang et al., Analyst 138.12 (2013): 3552-3560 and Gormally et al., Langmuir 25.17 (2009): 10014-10019, as evidenced by Liang et al., Angewandte Chemie International Edition 47.20 (2008): 3696-3717.
Yoshida teaches a composite material for enzyme immobilization comprising: a porous carbon carrier; a polymer coating on the surface of the carrier, wherein the polymer can be a cationic polymer with a plurality of amino groups such as polyethyleneimine (PEI); and an enzyme bound to/associated with the polymer ([0014]-[0037]; [0060]-[0116]; Examples).  The enzyme is preferably immobilized onto the polymer-coated carrier via electrostatic interactions with the cationic polymer (e.g., PEI) ([0076]-[0116]).  The enzyme can be an oxidoreductase, such as glucose oxidase, glucose dehydrogenase, etc. ([0082]), and the carrier can advantageously be used in biosensor applications ([0121]-[0131]; Examples).
Regarding claims 2 and 3, Yoshida teaches that the mean pore diameter of the porous carbon carrier is preferably in the range of 10-1000 nm ([0060]).  As evidenced by Liang, pore sizes in the range of 2-50 nm are considered mesoporous (Liang, 1st ¶ under 1. Introduction).  Thus, Yoshida renders obvious the claimed mesoporous carbon carrier (see MPEP 2144.05). 
2/g, which encompasses and renders obvious the claimed range of 300-800 m2/g (see MPEP 2144.05).
Claims 1-3, 7 and 9-12 differ from Yoshida in that: the enzyme is tyrosinase.
Tang teaches that tyrosinase-based biosensors are useful for detection of phenolic compounds which are commonly used commercially and are significant environmental toxins (under INTRODUCTION).  The biosensor can be in the form of an electrode comprising a tyrosinase-immobilized carbon membrane (i.e. the same general biosensor type described by Yoshida) (under RESULTS AND DISCUSSION).
Gormally teaches that immobilization of tyrosinase on a cationic polymeric film, particularly on PEI, results in binding of tyrosinase (via anionic moieties on the enzyme) in a manner that preserves a high level of activity for the enzyme towards a range of substrates (under Results and Discussion; Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composite enzyme carrier comprising a porous carbon carrier coated with PEI as taught by Yoshida wherein the enzyme is tyrosinase as taught by Tang and Gormally because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use tyrosinase as the enzyme in the composite taught by Yoshida because Tang teaches that tyrosinase is useful in biosensors of the (electrode-based) type taught by Yoshida for detecting phenolic environmental toxins.  Using tyrosinase as the enzyme in the composite taught by Yoshida would have led to predictable results with a reasonable expectation of success because .

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshida in view of Tang and Gormally, as applied to claims 1-3, 7 and 9-12, further in view of US20070196659 to Setoyama.
Claims 4-6 and 8 differ from the combination of Yoshida in view of Tang and Gormally, as applied to claims 1-3, 7 and 9-12, in that: the porous carbon carrier has a pore-size distribution of about 10-50 nm, 15-50 nm and/or 20-25 nm (construed herein as having a peak within the claimed range; see 112(b) rejection, above); and the carrier has a pore volume of 1.5-2.5 cm3/g.
Setoyama teaches a composite material useful for enzyme immobilization, comprising a porous carbon carrier, which can be coated with a polyamine compound such as a ethyleneimine, and an enzyme (such as an oxidoreductase) immobilized on the polymer-coated carrier ([0024]-[0059]).  The composite material can be formed into a membrane structure and incorporated into an electrode-based biosensor (Examples).  Setoyama teaches that the porous carbon carrier preferably has a pore size distribution having a peak in the range of 1-20 nm, a specific surface area of 500-1000 m2/g and a pore volume of 0.2-2.5 cm3/g ([0025]-[0035]).  The pore size distribution and pore volume ranges taught by Setoyama overlap with and thus render obious each of the ranges recited in claims 4-6 and 8 (see MPEP 2144.05).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composite material (e.g., for use in a biosensor) comprising a porous carbon carrier coated with PEI and having tyrosinase immobilized thereon as taught by the combination of Yoshida in view of Tang and Gormally, wherein the carrier has a pore size distribution and pore volume characteristics taught by Setoyama because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Making a composite material (e.g., for use in a biosensor) as taught by the combination of Yoshida in view of Tang and Gormally having a pore size distribution and pore volume as taught by Setoyama would have led to predictable results with a reasonable expectation of success because Setoyama teaches that a carrier having such pore size distribution and pore volume characteristics is useful in substantially similar composite (comprising a porous carbon carrier, a polyamine coating and an enzyme such as an oxidoreductase immobilized thereon) for a substantially similar purpose (an electrode-based biosensor).
	 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657